DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
	Claim 1 is objected to because of the following informalities: the claim recites the limitation “the body” in line 3, this limitation should be amended to recite either “the respective body”, or “each of the two bodies” for improved clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) because the claim includes limitations that are directed to structure that is defined by areas of the human body (see rejection under 35 USC 101) which are subject to changes based on differences in human anatomy from one individual to the next. Specifically, in claim 1, the limitation reciting "...an elastomer...extending from the instep 
Claim 2 recites the limitation "the body" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the "two bodies" recited in independent claim 1 are being further defined by the limitation of "the body" in claim 2. It is suggested that the claim be amended to recite which of the two bodies this limitation is in reference to or if this limitation is intended to relate to both or each of the two bodies.
Claim 4 recites the limitation “surrounds and fetters where the wearer’s pelvis and the wearer’s waist meet.” which is subject to changes based on differences in human anatomy from one user to the next because the size of the waist and pelvis from one individual to another and therefore would result in differences in the location of anatomical features such as a wearer’s waist and pelvis which, therefore, would result in different configurations of the claimed elastomer based on the location of these anatomic features. Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Specifically claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 positively recites part of the human body in combination with the device; for example: the claim 1 recitation of "...an elastomer...extending from the instep of the foot portion at a cuneiform bone of a wearer...wrapping over a cuboid bone of the wearer, and extending through the ankle portion toward the shank portion, and wrapping over a talus bone of the wearer" encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution.
Claim 4 positively recites part of the human body in combination with the device; for example: the claim 4 recitation of “surrounds and fetters where the wearer’s pelvis and the wearer’s waist meet.” encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution.


Accordingly, proper procedure where a claim is directed to an apparatus "attached to" the human body or any part thereof is to reject such claim under 35 U.S.C 101 with an explanation that, because the claim positively recites a part of the human body, it is directed to nonstatutory subject matter. See Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Therefore, for at least this reason, claim 1 and claim 4 has been rejected under 35 USC 101. It is suggested that claim 1 be amended to include “configured/adapted to” language with regards to the limitation of “an elastomer”. Claims 2-4 depends from claim 1 and thus contains the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuno et al. (US 2011/0314591 A1) in view of Manabe (JP 10-211225-A)..
 In regards to claim 1, Mitsuno discloses a high-arched foot orthosis (1; see [0052]; see Figure 1; 1, being a sock device, is capable of being applied to a user with high-arches, in doing so would function as a high-arched foot orthosis; thus 1 is construed to be a high-arched foot orthosis) comprising: a body (2; see [0041]; see Figure 1), the body (2) having
a wearing space (interior of 2 where the user inserts their leg) formed inside the body (2); 
a foot portion (see figure 1 that 2 has a portion which covers the user’s foot) having
a sole located (102; see [0059]; see Figure 1) on a bottom of the foot portion (see figure 1); 
an instep (101; see [0059]; see Figure 1) located on a top of the foot portion (see figure 1); 
an arch (see annotated figure 1 below) located on one of two horizontal sides of the foot portion (see figure 1), and connected to the sole (102) and the instep (101; see Figure 1 that the device 1, is a unitary structure and as such is all connected; thus, the portion of the foot portion which covers the user’s arch is connected to 101 and 102); and 
a lateral side (see annotated figure 1 below) located on the other one of the two horizontal sides of the foot portion (see figure 1 that the lateral and arch portions are on opposite sides from one another), and connected to the sole (102) and the instep (101; see Figure 1 that the device 1, is a unitary structure and as such is all connected; thus, the portion of the foot portion which covers the user’s lateral side is connected to 101 and 102);
an ankle portion (103/104; see [0059]; see Figure 1) connected to the foot portion (see Figure 1 that the device 1, is a unitary structure and as such is all connected, thus, 103/104 is connected to the foot portion); 
a shank portion (105/106; see [0059]; see Figure 1) connected to the ankle portion (103/104; see Figure 1 that the device 1, is a unitary structure and as such is all connected, thus, 105/106 is connected to the 103/104);
a substrate (material of the body 2; see figure 1) surrounding the wearing space (the device 1 surrounds the wearing space, therefore 2 surrounds the wearing space, therefore the material of 2 also surrounds the wearing space; see figure 1) and extending from the foot portion (portion which covers the user’s foot) to the shank portion (105/106) through the ankle portion (103/104; 2 extends from the user’s toe to the user’s knee, as such, so does the material of 2); and
an elastomer (3; see [0041]; see Figure 1; 3 being a compression band is construed to have some elastic properties capable of expanding and contracting to apply the compressive force and is thus construed to be an elastomer) disposed adjacent to the substrate (material of 2; see [0041] in reference to 3 being formed within 2, as such 3 is adjacent the material of 2), surrounding the wearing space (see figure 1 that 3 surrounds the wearing space), extending from the instep (101) of the foot portion at a cuneiform bone of a wearer  through the arch and the sole in order (see [0018] in reference to 3 extending medially from instep to the user’s sole, and thus would pass in order: instep, arch, sole; see also [0018] in reference to the instep corresponding to the user’s cuneiform bone, this is construed to meet the language of “extending from the instep of the foot portion at a cuneiform bone”), wrapping over a cuboid bone of the wearer (see figure 1 that 3 covers most of the instep, and would therefore have some portion which wraps over the cuboid bone; see annotated figure 1 below for further clarification), extending through the ankle portion (103/104) inwardly and upwardly (see figure 1 that 3 extends inwardly (medially) and upwardly) toward the shank portion (105/106), and wrapping over a talus bone of the wearer (see figure 1 that 3 covers most of the instep, and would therefore have some portion which wraps over the talus bone as well; see annotated figure 1 below for further clarification).

    PNG
    media_image1.png
    614
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    866
    media_image2.png
    Greyscale

two bodies, or the arch…facing the other one of the two bodies. Mitsuno however, does teach that the present invention is contemplated as being a pair of socks, leg supports, stockings and tights (see [0071]).
However, Manabe teaches an analogous foot orthosis (device as seen in Figure 2; see [0003] in reference to the band winding around the foot within the stocking portion; since stocking of the device is applied to and wraps around the user’s foot (see description of Figure 1a), and that elastic band applied to the user’s foot, thus creating some form of rotation, the device as seen in figure 2 is construed to be a foot orthosis) comprising:
two bodies (as indicated by A and B in annotated figure 1 below; A and B together form a unitary stocking structure designed for a user to wear (see [0003-0005]; and see the brief description of figure 1), each one of the two bodies (A and B) having; 
a foot portion (as indicated by C in annotated Figure 1 below; see also the brief description of Figure 1 in reference to the stocking being one extending from the user’s foot with a hole over the patella, thus the black or shaded portion as seen in figure 1 is construed to be the material of the stocking, thus completely covering and forming a “foot portion”) comprising an arch (see annotated figure 1 below); the arch facing the other one of the two bodies (see annotated figure 1 below that each arch being positioned on the medial side of the foot, inherently faces the other one of the two bodies).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot orthosis as disclosed by Mitsuno and to have added the second body as is contemplated by Mitsuno and explicitly taught by Manabe in order to have provided an improved foot orthosis that would provide the benefit of applying the therapeutic effects of Mitsuno to both of the user’s legs, and because a mere 

    PNG
    media_image3.png
    332
    221
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    357
    272
    media_image4.png
    Greyscale

In regards to claim 2, Mitsuno as now modified by Manabe discloses the invention as discussed above.
Mitsuno further discloses wherein the elastomer (3) of each one of the two bodies (as now modified left and right socks) surrounds and fetters on the shank portion (123) of the body (see Figure 1 that 3 surrounds the user’s lower leg, since 3 surrounds the user’s leg similar to Applicant’s figure 2, it is construed to also fetter the user’s leg).
In regards to claim 3, Mitsuno as now modified by Manabe discloses the invention as discussed above.
Mitsuno as now modified by Manabe does not disclose wherein each one of the two bodies has
a knee portion connected to the shank portion; and 
a thigh portion connected to the knee portion; 
wherein the elastomer of each one of the two bodies extends to the thigh portion through a rear side of the shank portion, obliquely extends in combination with upward and outward turns through an outer side of the knee portion toward a front side of the thigh portion, and surrounds and fetters the thigh portion.
However, Manabe further teaches wherein each one of the two bodies (A and B) has,
	a knee portion (as indicated by F in annotated Figure 1 below) connected to the shank portion (E; see figure 1); and 
	a thigh portion (as indicated by G in annotated Figure 1 below) connected to the knee portion (F; see figure 1);
wherein the elastomer (elastic band) of each one of the two bodies (A and B) extends to the thigh portion (G) through a rear side of the shank portion (C; see Figure 2 that the elastic band is wrapped around the user’s shank and when extending to the user’s thigh portion, the elastic band has many portions that extend through a rear side of the shank portion, therefore the elastic band extends to the thigh portion “through a rear side of the shank portion; see also the brief description of figure 2 which states the elastic band is wrapped around the thigh), obliquely extends in combination with upward and outward turns through an outer side of the knee portion (F; see annotated Figure 2 below) toward a front side of the thigh portion (G; see figure 2 that the elastic band turns through an outer side of the knee portion and re-emerges at the front side of the thigh portion), and surrounds and fetters the thigh portion (see Figure 2 that the elastic band surrounds the user’s thigh portion, further see [0003-0005] in reference to the band providing a rotating force, thus inhibiting the thigh’s ability to move in an opposing direction, this is construed to be fettering; see also the brief description of figure 2 which states the elastic band is  for the purpose of erecting the knee and increasing the load on the lateral knee joint surface thereby treating, preventing, and improving gait of knee osteoarthritis (see [0007]).

    PNG
    media_image3.png
    332
    221
    media_image3.png
    Greyscale



    PNG
    media_image5.png
    239
    237
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    235
    321
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the two bodies and the elastomer as disclosed by Mitsuno as now modified by Manabe and to have added the knee and thigh 
In regards to claim 4, Mitsuno as now modified by Manabe discloses the invention as discussed above.
Mitsuno as now modified by Manabe does not disclose wherein each one of the two bodies has
a knee portion connected to the shank portion; and 
a thigh portion connected to the knee portion; and 
the high-arched foot orthosis has a pelvis portion connected to the two thigh portions of the two bodies, and wrapping over a hip joint of the wearer;
wherein the elastomer of each one of the two bodies extends through a rear side of the shank portion, obliquely extends in combination with upward and outward turns through an outer side of the knee portion, spirally extends through the thigh portion and the pelvis portion, intersects with the elastomer of the other one of the two bodies at a front side of the pelvis portion, and surrounds and fetters where the wearer’s pelvis and the wearer’s waist meet.
However, Manabe further teaches 
wherein each one of the two bodies (A and B) has,
	a knee portion (as indicated by F in annotated Figure 1 above) connected to the shank portion (E; see figure 1); and 
	a thigh portion (as indicated by G in annotated Figure 1 above) connected to the knee portion (F; see figure 1);
the high-arched foot orthosis (device as seen in figures 1 and 2) has  pelvis portion (as indicated by H in annotated Figure 1 below) connected to the two thigh portions (G) of the two bodies (A and B) and wrapping over a hip joint of the wearer (see annotated figure 1 below);
wherein the elastomer (elastic band) of each one of the two bodies (A and B) extends through a rear side of the shank portion (C; see Figure 2 that the elastic band is wrapped around the user’s shank and when extending to the user’s thigh portion, the elastic band has many portions that extend through a rear side of the shank portion, therefore the elastic band extends to the thigh portion “through a rear side of the shank portion), obliquely extends in combination with upward and outward turns through an outer side of the knee portion (F; see annotated Figure 2 above), spirally extends through the thigh portion (G; see figure 2; see also the brief description of figure 2 which states the elastic band is wrapped around the thigh spirally) and the pelvis portion (H; see figure 2), intersects with the elastomer of the other one of the two bodies (A and B) at a front side of the pelvis portion (H; see in figure 2 that the elastic band of A and B intersect at a front side of the pelvis portion), and surrounds and fetters where the wearer’s pelvis and the wearer’s waist meet (see figure 2 that the elastic band surrounds the user’s pelvis/waist area, further see [0003-0005] in reference to the band providing a rotating force, thus inhibiting the pelvis’s ability to move in a direction opposite this force, this is construed to be fettering) for the purpose of erecting the knee and increasing the load on the lateral knee joint surface thereby treating, preventing, and improving gait of knee osteoarthritis (see [0007]).

    PNG
    media_image7.png
    256
    301
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the two bodies and the elastomer as disclosed by Mitsuno as now modified by Manabe and to have added the knee and thigh portions, as well as extending the elastomer such that it extends through the thigh portion, surrounding and fettering the user’s thigh, waist, and pelvis as further taught by Manabe in order to have provided an improved high arch foot orthosis that would add the benefit of erecting the knee and increasing the load on the lateral knee joint surface thereby treating, preventing, and improving gait of knee osteoarthritis (see [0007]) thus increasing the rehabilitative capabilities of the high arched foot orthosis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Eberwein et al. (US 2020/0146866 A1) discloses an analogous device (1200; see Figure 2a; see [0031]), comprising two bodies (left and right sides of the device), and an elastic band 
Wagner (US 2018/0200572 A1) discloses a strapping device (11; see [0076]; see every figure) comprising leg/foot straps (21/22; see [0076]) which can be arranged in a multitude of configurations (see figures 5a-5u) which show spiral wrappings of the leg straps up the user’s body in similar configurations to that of applicant’s disclosure.
Quinn (US 20070049857 A1) discloses an analogous foot orthosis device (10; see figures 1-6) comprising an analogous foot portion (11; see Figures 1-2) and an analogous substrate (material that makes up 11; see [0026]) and an analogous elastomer (26/27; see [0030]; see Figures 1-6).
	Cho (US 2012/0100778 A1) discloses an analogous device (100; see Figure 3) comprising two bodies (left and right sides of the device); an analogous elastomer (102a and 102b; see [0040]), wherein the elastomer extends in a similar fashion to applicant’s claimed invention (see figures 3-5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786